Citation Nr: 0912661	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  05-21 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for a right 
shin splint.

2.  Entitlement to an initial compensable rating for a left 
shin splint.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to January 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was afforded VA examination to evaluate the 
nature and severity of her disabilities in March 2004.  In 
July 2005, the Veteran asserted an increased severity of 
symptoms, and the RO attempted to obtain an additional 
examination.  See generally VAOPGCPREC 11-95 (Apr. 7, 1995).  
The Veteran failed to report to the scheduled VA examination, 
the notice of which was sent to her last known address of 
record.

The case at hand is an original compensation claim.  See Turk 
v. Peake, 21 Vet. App. 565, 569 (2008).  When a claimant 
fails, without good cause, to report for a VA examination in 
conjunction with an original claim for disability 
compensation benefits, VA must decide the claim based on the 
evidence of record.  38 C.F.R. § 3.655(a), (b).  

It is a well-settled principle that VA's duty to assist is 
not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  One duty of a claimant is to advise VA of 
his or her current whereabouts.  Hyson v. Brown, 5 Vet. App. 
262 (1993).  As stated in Hyson, there is no burden on the 
part of VA to turn up heaven and earth to find a claimant, 
and the duty to assist is satisfied when VA has investigated 
all possible and plausible addresses in an attempt to locate 
a claimant at potential known alternate addresses.

Before this case was certified to the Board, the RO undertook 
considerable but unsuccessful efforts to locate this Veteran 
to schedule her for an additional VA examination.  The work 
of the RO must be noted for the record.      

After this case was certified to the Board, it appears that 
VA became aware of the Veteran's current address of record.  
VA's Case Locator System (VACOLS), which was updated in 
January 2009, reflects an address not previously reported by 
the Veteran.  In February 2009, the Veteran's representative 
was able to contact the Veteran based upon information 
contained in VACOLS, and the Veteran reported her desire for 
VA to schedule her for an additional examination.  

As the Veteran's current whereabouts have been discovered by 
VA, the Board finds that the Veteran should be scheduled for 
VA examination to evaluate the nature and severity of her 
bilateral shin splint disorder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
appropriate VA examination for the purpose of 
determining the current severity of her 
service-connected bilateral shin splint 
disability.  The claims file should be sent to 
the examiner.  Following the review of the 
relevant evidence in the claims file, the 
clinical examination and any tests or 
diagnostic studies deemed necessary, the 
examiner should provide findings for the 
following:

a) note all relevant symptoms attributable 
to the Veteran's bilateral shin splint 
disability; 
  
b) indicate whether the shin splint 
disability affects the function of any body 
part and, if so, provide findings for all 
objective aspects of disability; and 
  
c) If the service-connected bilateral shin 
splint disability affects range of motion of 
any joint , the examiner should complete a 
range of motion study for each joint found 
to have limited motion due to the service-
connected shin splint disability.  In 
addition, the examination should state 
whether there is any additional functional 
loss (i.e., additional loss of motion) of 
any joint due to pain or flare-ups of pain 
supported by adequate objective findings, or 
additional loss of motion due to weakness on 
movement, excess fatigability, 
incoordination, or any other relevant 
symptom or sign.  Any additional limitation 
of motion should be expressed in degrees.

2.  After completing the above development, 
the RO should readjudicate the claims on 
appeal, considering any new evidence secured.  
If any disposition remains unfavorable, the RO 
should furnish the Veteran and her 
representative with a supplemental statement 
of the case (SSOC) and afford the applicable 
opportunity to respond.  Thereafter, subject 
to current appellate procedures, the case 
should be returned to the Board for further 
appellate consideration, if appropriate

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

